Citation Nr: 1514019	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-09 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

4.  Whether new and material evidence has been received to reopen a claim for compensation under 38 U.S.C.A. § 1151 for Charcot right foot with degenerative joint disease and post-traumatic right mid-foot fracture (right foot disorder).

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for an eye condition.


REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967, and from September to November 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from May 2012 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, that denied the Veteran's claims.  The Veteran filed notices of disagreement dated in August 2012 and October 2013, respectively and the RO issued statements of the case in March 2013 and December 2013.  The Veteran filed his substantive appeals in March 2013 and December 2013.  In each of his substantive appeals, the Veteran requested an opportunity to testify before the Board via videoconference.  Later, however, in May 2014, the Veteran indicated that he longer desired a hearing and thus the prior request is deemed withdrawn.  38 C.F.R. § 20.704.

The issues of entitlement to service connection for tinnitus, an acquired psychiatric disorder, and compensation under 38 U.S.C.A. § 1151 for a right foot disorder and a right eye condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a May 2013 statement, the Veteran stated that he wished only to pursue the claims of entitlement to service connection for tinnitus and PTSD and claims under 38 U.S.C.A. § 1151 for an eye and foot disorder.  

2.  The Veteran's claim of compensation under 38 U.S.C.A. § 1151 for a right foot disorder was denied in an unappealed June 2006 rating decision; the Veteran did not file a timely appeal with respect to this decision and no new and material evidence was received within one year of its issuance.

3.  Evidence submitted since the June 2006 rating decision relates to unestablished facts necessary to substantiate the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a right foot disorder.  

4.  The Veteran's claim of service connection for PTSD was denied in an unappealed December 2008 rating decision; the Veteran did not file a timely appeal with respect to this decision and no new and material evidence was received within one year of its issuance.

5.  Evidence submitted since the December 2008 rating decision relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal concerning the petition to reopen a previously denied claim of service connection for hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.204 (2014).

2.  The June 2006 rating decision that denied the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a right foot disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2005).

3.  The evidence received subsequent to the June 2006 rating decision is new and material and the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for a right foot disorder is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1104 (2014).

4.  The December 2008 rating decision that denied the Veteran's claim of service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2007).

5.  The evidence received subsequent to the December 2008 rating decision is new and material and the claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1104 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hearing loss.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, in a May 2013 statement, the Veteran stated that he wished only to pursue the claims of entitlement to service connection for tinnitus and PTSD and claims under 38 U.S.C.A. § 1151 for an eye and foot disorder.  At the time, the Veteran's application to reopen a claim of service connection for hearing loss had been appealed to the Board, but was not included in the list of claims that the Veteran wished to pursue at the time.  As such, the Board finds that the May 2013 statement indicates that the Veteran did not wish to continue the hearing loss claim. 

Based on the foregoing, the Board finds that there remain no allegations of errors of fact or law for appellate consideration in connection with the Veteran's hearing loss claim.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.

II.  VCAA.

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

For new and material claims, the Veteran must be provided with notice regarding the information needed to reopen the previously denied claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, as the Board is reopening the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as well as the claim for compensation under 38 U.S.C.A. § 1151 for a right foot disorder, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required.  

II.  New and material evidence

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

With respect to the question of whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element). 

In this case, a June 2006 rating decision denied the Veteran's claim of service connection compensation under 38 U.S.C.A. § 1151 for a right foot disorder, as the disorder was not found to be caused by VA services provided.  In addition, the December 2008 rating decision denied service connection for PTSD on the basis that there was no confirmed diagnosis of PTSD and no verified stressor.  The Veteran did not file a timely appeal with respect to these decisions and no new and material evidence was received within a year of their issuance to preclude finality under 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The evidence considered since the June 2006 and December 2008 rating decisions includes outpatient treatment records, a statement of the Veteran's private physician dated in June 2013, and VA examinations in connection with the claims.  A January 2012 VA examination report, although indicating that the Veteran did not have a diagnosis of PTSD, did provide additional information tending to indicate that current psychiatric symptoms may be due to service.  A June 2013 report of the Veteran's private physician indicated that the Veteran's leg and foot injuries were aggravated as the direct result of medical carelessness, negligence, lack of proper skill and exercise poor judgment while the Veteran was treated for a right foot injury at the VA.  This report also indicated that the Veteran's visual acuity was decreased by 80 percent OD as a direct result of duty-related optic nerve damage and injuries during cataract surgery in 2006, and that the Veteran has severe psychiatric disorders as a direct result of combat duty, including major depression and PTSD.  

Based on the foregoing, the Board finds that the evidence that has been added to the claims file since the June 2006 and December 2008 RO decisions is new in that it had not previously been submitted.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claims.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claim that were not present in June 2006 and December 2008, respectively, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claims and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claims are reopened.  38 C.F.R. § 3.156(a). 

New and material evidence having been received, the petition to reopen claims of entitlement to service connection for an acquired psychiatric disorder and entitlement to compensation under 38 U.S.C.A. § 1151 for a right foot disorder, are reopened, and to this extent only, the appeals are granted.


ORDER

The appeal concerning the issue of new and material evidence to reopen a claim for hearing loss is dismissed.

New and material evidence having been received, the petition to reopen a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a right foot disorder is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened, and to this extent only, the appeal is granted.


REMAND

In a January 2012 VA examination, the Veteran was noted to have tinnitus that was likely associated with his hearing loss.  The Veteran is not service-connected for hearing loss.  An additional opinion was sought in May 2012.  However, the examiner stated that she was unable to determine the etiology of the condition without resorting to speculation.  In this regard, the examiner stated that the Veteran reported onset of tinnitus in 1966 and that he had active service in 1976.  In addition, the examiner noted that tinnitus could be a result of military noise exposure, finding that the Veteran's MOS of vehicle mechanic or gunner are both high probability of noise exposure, or that tinnitus could be the result of hearing loss sustained following military service.  The examiner stated that she could not conclude which of the two possible courses resulted in the onset of tinnitus.  

Based on the foregoing, this matter is remanded for additional opinion regarding the etiology of the Veteran's tinnitus.  Jones v. Shinseki, 23 Vet. App. 382, 390-91 (2010)(examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability).  In this regard, the Board notes that the May 2012 examiner did not have a correct understanding of the Veteran's dates of service.  The Veteran had active service from 1965 to 1967 and also again for a short period in 1976 (from September to November).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With regard to the acquired psychiatric claim, the January 2012 examiner found that the Veteran did not have a diagnosis of PTSD.  However, the June 2013 report of the private physician indicated diagnoses of both PTSD and major depression.  A July 2008 VA treatment note also indicated that the Veteran may have met the criteria for a diagnosis of PTSD.  As such, this matter is remanded for additional examination and opinion.  The examiner is asked to identify and comment on all diagnosed psychiatric disorders contained in the Veteran claims file, including PTSD and depression, and indicate, positive or negative, whether any diagnosed psychological disorders had resolved  or were incorrectly diagnosed.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  If correctly diagnosed, the examiner is then asked to determine whether such disorder is the result of military service.  

Finally, the Veteran contends that as a result of improper treatment by VA, he developed additional disability of his right foot and eye.  In this regard, he submitted a June 2013 report of the Veteran private physician indicating that the Veteran's leg and foot injuries were aggravated as the direct result of medical carelessness, negligence, lack of proper skill and exercise of poor judgment while the Veteran was treated for a right foot injury at the VA.  This report also indicated that the Veteran's visual acuity was decreased by 80 percent OD as a direct result of duty-related optic nerve damage and injuries during cataract surgery in 2006.  As such, an examination is needed in order to obtain an opinion as to whether the Veteran has additional disability that was caused by VA treatment; and whether the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part or an event which was not reasonably foreseeable.  See 38 U.S.C.A. § 1151(a)(1)(A) and (B); 38 C.F.R. § 3.358.  Moreover, the June 2013 private treatment letter also indicates that the claimed right foot disorder may be attributable to the Veteran's service as a paratrooper.  It is noted that the Veteran's DD Form 214 indicates his receipt of a parachutist's badge.  Thus, the examiner should also provide an opinion as to whether a right foot disability is directly due to service; the RO's readjudication should also expressly consider direct service connection as a viable theory of entitlement in this case.

Upon remand, the RO should update the Veteran's treatment records from VA.  The Veteran should also be afforded an opportunity to submit other relevant records related to his claims.  In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.  

2.  Forward the entire claims file, including a copy of this remand, to an appropriate examiner for an addendum report in response to the following questions.  Review of the claims file should be noted in the examination report.  The examiner should respond to the following questions:

Did the Veteran's diagnosed tinnitus have its onset during active duty, within one year of active duty, or was this condition caused or aggravated by the Veteran's military service?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The examiner should further note that the Veteran's active service dates are from May 1965 to May 1967 and from September 1976 to November 1976.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  Schedule the Veteran for a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM diagnostic criteria is required.  

a) The examiner should first determine whether the Veteran currently has an acquired psychiatric disorder, to include PTSD, according to the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  

If no disorder is diagnosed, the examiner is asked to indicate, positive or negative, whether previously diagnosed psychiatric disorders noted in the claims file, to include PTSD and depression, had resolved or were incorrectly diagnosed.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

b) If the Veteran is diagnosed with PTSD, the examiner should specify any stressor(s) that provide the basis of the diagnosis.  

The examiner should also determine whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty, and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming  artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the  event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

c)  For any other psychiatric diagnoses, the examiner is requested to render an opinion as to the following:

Does the Veteran have a psychiatric disorder other than PTSD, to include depression?  If so, state the diagnosis or diagnoses.  

If the examiner finds that the Veteran has a diagnosed psychiatric disorder other than PTSD, did such disorder have its onset during active duty, within one year of active duty, or is such condition otherwise related to the Veteran's military service?  

A complete rationale for all opinions is requested.  In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

4.  Arrange for the Veteran to be examined by an appropriate examiner in connection with his claims for compensation under 38 U.S.C.A. § 1151. The examiner should review the claims folder.

a)  The examiner should confirm whether the Veteran has a current eye disability and right foot condition. 

b)  If the response above is affirmative, is it more likely than not (greater than a 50 percent probability); at least as likely as not (a probability of 50 percent or greater); or less likely as not (less than a 50 percent probability) that the additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment and did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?  Please comment on the June 2013 report of the Veteran's private physician indicating that his leg and foot injuries were aggravated as the direct result of medical carelessness, negligence, lack of proper skill and exercise of poor judgment while the Veteran was treated for a right foot injury at the VA.  This report also indicated that the Veteran's visual acuity was decreased by 80 percent OD as a direct result of duty-related optic nerve damage and injuries during cataract surgery in 2006.

c)  If there is additional disability, was it caused by an event that was not reasonably foreseeable? (Note: the event need not be unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided). 

Was it the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures? 

d) Is it at least as likely as not that the current right foot disorder is due to active service, to include activities as a paratrooper?

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide reasons for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions. If further testing or examination by other specialists is warranted, such testing or examination is to be accomplished prior to completion of the examination report. 

If the examiner is unable to provide any requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  For example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available that would permit an opinion. If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished. If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a lack of treatment or inadequate treatment resulted in the development of a lower back disability, this should be fully explained.

5.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case; with respect to the right foot issue, the RO should expressly consider direct service connection in addition to the provisions of 38 U.S.C.A. § 1151.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


